Citation Nr: 1101202	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to August 
1971 and from July 1977 to April 1978.   He died in February 
2004.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The appellant contends that the Veteran's death should be 
service-connected because he started having intestinal problems 
during service which ultimately led to his death.  The Veteran 
was not service connected for any disability during his lifetime.

The Veteran's Certificate of Death lists the immediate cause of 
death as brain injury with past cardiac arrest with brain 
abscesses.  Other significant conditions contributing to death 
included Crohn's disease, short gut syndrome, and intestinal 
transplant (times 2).  

The death certificate shows that at the time of the Veteran's 
death in February 2004, he was an inpatient at the University of 
Pittsburgh Medical Center.  However, the final terminal hospital 
treatment records have not been associated with the Veteran's 
claims file.  As any terminal hospital treatment records may 
contain information concerning the official cause of the 
Veteran's death, they should be obtained from the appropriate 
sources.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain fully executed 
authorizations from the appellant to obtain 
all of the Veteran's terminal hospital 
records while an inpatient at the University 
of Pittsburgh Medical Center in February 
2004.  All relevant records shall be obtained 
and associated with the claims file.  If the 
records are unable to be obtained, all 
requests and negative responses should also 
be associated with the claims file.  

2.  Thereafter, the RO/AMC should 
readjudicate the claim for service connection 
for the cause of the Veteran's death on 
appeal in light of all pertinent evidence and 
legal authority.

3.  If the benefit sought on appeal remains 
denied, the RO must furnish to the appellant 
and her representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


